Citation Nr: 1614991	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  08-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Character of discharge for the period of service from October 2, 1981 to May 20, 1986.
 
2.  Entitlement to an initial (compensable) rating for a laceration scar of the right wrist. 
 
3.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for a laceration scar of the right forearm.
 
4.  Entitlement to service connection for a left thumb disorder.
 
5.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for asthma.
 
6.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for posttraumatic stress disorder (PTSD).
 
7.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for gastroesophageal reflux disorder (GERD).
 
8.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for a head injury.
 
9.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for residuals of a fall injury.
 
10.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for a tuft fracture of the distal phalange of the left ring finger.
 
11.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had honorable active service from August 10, 1977 to October 1, 1981. By a March 2007 administrative decision, VA determined that the Veteran's discharge for the period of service from October 2, 1981 to May 20, 1986 was under dishonorable conditions, therefore, was a bar to the award of VA 
compensation benefits.

This matter comes before the Board of Veterans' Appeals (Board), in part, on appeal from the aforementioned March 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that the Veteran's discharge for the period of service from October 2, 1981 to May 20, 1986 was under dishonorable conditions.

This matter also comes before the Board, in part, on appeal from a January 2010 rating decision by the RO in Waco, Texas, which granted service connection for a laceration scar of the right wrist, assigning a noncompensable (zero percent disabling) rating for this disability, denied service connection for a left thumb disorder, and denied service connection for treatment purposes only under 38 U.S.C. Chapter 17 for a laceration scar of the right forearm, asthma, PTSD, GERD, a head injury, residuals of a fall injury, a tuft fracture of the distal phalange of the left ring finger, and high cholesterol, respectively.  The Veteran appealed the respective noncompensable rating assigned for the laceration scar of the right wrist, denial of service connection for a left thumb disorder, and denials of service connection for other disabilities for treatment purposes only under 38 U.S.C. Chapter 17.  

These matters were all remanded in February 2012 for further development.  The Veteran requested to testify at a Board hearing.  The RO scheduled a Travel Board hearing for October 19, 2011 at the RO in Waco, Texas, and sent the Veteran a letter dated September 14, 2011, informing him of the time and place to report for the hearing. In reply, the Veteran mailed a handwritten note to the RO, indicating that the prison warden had requested that the RO call him and ask that the Veteran be allowed to testify before the Board via telephone or teleconference.  The Veteran included the warden's telephone number for the RO to call.  The record indicates that the letter and note were received by the RO on September 26, 2011.

In an October 2011 letter, the RO told the Veteran that they would be unable to schedule a hearing before a Veterans Law Judge to be conducted via telephone or teleconference.  The RO stated that there were no provisions to hold hearings with the Board via telephone, or at a facility other than the Waco RO or the VA office in El Paso, Texas.  The RO informed the Veteran that his appeal was certified and would be transferred to the Board within the following few weeks. 

Subsequently, in a November 2011 letter, the RO advised the Veteran that they were transferring the Veteran's records to the Board, and that the Veteran had 90 days from the date of the letter to ask to appear personally before the Board and give testimony concerning his appeal.  The RO also indicated that, if the Veteran had already requested a hearing before the Board, the Board would be sending the Veteran information about the hearing in a separate letter.  The RO advised the Veteran that he did not have to repeat any prior request for a hearing.

The claims were remanded so that the RO could contact the warden to determine if the Veteran could be allowed to testify at a Travel Board hearing outside the facility and, if so, if transportation could be provided.  An April 2014 Report of Contact reflects that the warden informed the RO that the prison unit does not have video capabilities.  The warden also informed the RO that it will not transport the Veteran to another facility or to the Regional Office for a video conference or Travel Board hearing.  

In Bolton v. Brown, 8 Vet. App. 185, 191 (1995), in addressing an incarcerated Veteran's right to a VA examination, the Court appeared to require an explanation of VA's efforts to accommodate the peculiar circumstances of confinement.  The Court did point out that VA does not have the authority to compel the incarcerating facility to release a Veteran.  Id.  In light of the above, the Board finds that the RO has made substantial efforts to accommodate the circumstances of the Veteran's confinement but that it appears that a hearing is not feasible in this case.  

The issues of entitlement to service connection for a left thumb disorder; entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for a laceration scar of the right forearm, asthma, PTSD, GERD, a head injury, residuals of a fall injury, a tuft fracture of the distal phalange of the left ring finger; and entitlement to an initial (compensable) rating for a laceration scar of the right wrist are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served on active duty from October 1981 to May 1986.  He was discharged under other than honorable conditions due to "Misconduct - Commission of a Serious Offense."  

2.  The Veteran's behavior and mental state was not the result of a disease and did not meet the VA criteria for insanity at the time he committed the offense that resulted in the other than honorable discharge. 

3. Elevated cholesterol level is a laboratory finding for which no underlying disability has been shown.


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge for his active duty from October 1981 to May 1986 was dishonorable for VA purposes and is a bar to the payment of VA compensation benefits, except for under Chapter 17 of title 38 United States Code. 38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12, 3.301, 3.354 (2015).

2.  The criteria for an award of service connection for treatment purposes only under 38 U.S.C. Chapter 17 for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In June 2006 and November 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his high cholesterol.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that high cholesterol, first reported many years post service, had its onset in service or is otherwise related thereto.  The duties to notify and to assist have been met.  

Law and Analysis

For VA purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.12. 

A discharge or release because of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct, which includes a discharge under other than honorable conditions and does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances or factors affecting the performance of duty.  38 C.F.R. § 3.12(d). 

Willful and persistent misconduct includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

Willful and persistent conduct excludes a discharge because of a "minor" offense if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d).  An offense that "interfere[s] with [the] appellant's military duties, indeed preclude[s] their performance... [does] not constitute a minor offense."  Stringham v. Brown, 8 Vet. App. 445 (1995).  An absence without leave (AWOL) thus has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct).

As it prevents attainment of Veteran status, a discharge under any of the aforementioned conditions pursuant to 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits.  38 C.F.R. § 3.12(b).  An exception is made to this general rule for a person who is found to have been insane at the time he committed the acts precipitating his or her discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing causal connection between the insanity and the acts is not required.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993).  The burden is on the appellant to submit sufficient evidence of his insanity. Stringham, 8 Vet. App. at 445.

Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535 (2000). The predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others. VAOPGCPREC 20-97.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.  

An insane person therefore is one who: (1) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder.  VAOPGCPREC 20-97.  Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not constitute prolonged deviation from a person's normal method of behavior.  Id.   The phrase "interferes with the peace of society" refers to behavior which disrupts the legal order of society.  Id.   The term "become antisocial" refers to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and that was not attributable to a personality disorder.  Id.

Analysis

The Veteran contends that his current status of discharge, which is indicated as "under other than honorable conditions" on his DD Form 214 should not be a bar to VA benefits.

The appellant's DD Form 214 indicates that he served in the United States Navy from August 1977 to October 1981.  He received an honorable discharge.  A second DD 214 indicated that he served in the United States Navy from October 1981 to May 1986.  He was discharged under other than honorable conditions.  Specifically, his reason for separation from service was "Misconduct - Commission of a Serious Offense."  

A review of the service personnel records shows that the Veteran received a non judicial punishment for violation of a lawful general regulation, assault, concealing a dangerous weapon, and alcohol abuse rehabilitation failure.   As part of his alcohol rehabilitation, the Veteran was to take antabuse.  He failed to do so for five days in a row.   

In the Veteran's August 2008 substantive appeal (VA Form 9), he stated that he had to attend to some emergency family business.  Despite having 60 days of accrued leave, he was told that he could not take it due to the war with Libya.  The added stress of his family emergency (and being at war with this terrorist, Gaddafi), caused the Veteran to become depressed.  He stated that he began to drink a lot.  He threatened (with a knife) the commander, the chief, and anyone else who denied him his emergency leave.   

As noted above, an act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

The preponderance of the above evidence demonstrates that the Veteran's character of discharge is a bar to VA benefits, except for those under Chapter 17 of 38 U.S.C. Service records demonstrate that he was recommended for an other than honorable discharge due to misconduct characterized as "Commission of a Serious Offense."  Moreover, the service personnel records reflect that the Veteran's "inability to forego alcohol had made him an administrative burden."    

The Board cannot find that this behavior was "minor," as the service department has determined his misconduct to be a serious offense.  Moreover, inability to forego alcohol rendered him incapable of performing his military duties.  The evidence therefore reflects that the appellant was discharged for a pattern of persistent and willful misconduct. 38 C.F.R. § 3.12(d).

The Board considered whether there is any competent lay or medical evidence to suggest that the appellant met the VA criteria for insanity at the time of the offense.  The Veteran alleged that he was suffering from PTSD as a result of a motor vehicle accident that occurred in 1979.  The Board notes that the Veteran did sustain a motor vehicle accident in 1980 (not 1979).  However, there is no evidence that the Veteran's discharge under other than honorable conditions was due to PTSD. 

To the contrary, the Board notes that the Veteran underwent a psychiatric examination in February 1985.  He was assessed with an adjustment disorder with depressed mood, marital discord, and alcohol abuse in partial remission.  The report states that the Veteran's psychiatric disability was due to his wife telling him that she wanted a divorce.  This occurred after two years of marital discord stemming from the fact that the Veteran was an alcoholic.  The Veteran underwent alcohol rehabilitation, and he remained fully sober for four months.  However, he subsequently found out that his wife was "running around" with another man.  This was the last straw.  He became angry with himself, made a detailed suicide note, and verbalized intentions to kill himself.  He was hospitalized as a result.  

The Veteran was observed in a close psychiatry ward.  He initially presented himself as moderately anxious and depressed due to the marital discord.  He stated that he wrote the suicide note in order to manipulate his wife into changing her plans.  Upon realizing that he had no control over his wife's behavior, at no time did suicidal ideation return.  He was not considered to be a danger to himself or others.  He regained good insight about himself, and became more concerned about his future.  He was returned to full duty status.  

Eleven months later (January 1986), the Veteran had an incident with alcohol abuse.  His failure to comply with rehabilitation lead to a judicial punishment for violation of a lawful general regulation, assault, concealing a dangerous weapon, and alcohol abuse rehabilitation failure.  The evidence fails to reflect that his discharge under other than honorable conditions was the result of a disease.  Moreover, the Veteran did not meet the VA criteria for insanity at the time he committed the offenses that resulted in a bad conduct discharge. 

To the extent that the Veteran has argued that these incidents were due to mental health problems, the Board is unable to find that these problems are sufficient to allow for a finding of insanity so as to allow for benefits under the exception of 38 C.F.R. § 3.12(b).  The record reflects that the appellant was afforded a mental evaluation in February 1985 and was found not to be a danger to himself or others, and was found to be fit for duty.  To the extent that he has argued that his conduct was due to PTSD, the Board once again notes that mental illness is not identical to insanity.  See Beck, 13 Vet. App. 535.  There is no evidence of record that the Veteran had a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that he was unable to understand the nature, full import, and consequences of his acts.  The Board finds that there is no evidence of record indicating that the appellant was "insane," or in other words, unable to act in an intentional manner, at the time he committed the acts that led to his discharge from service.  See generally Zang v. Brown, 8, Vet. App. 246, 254 (1995) (explaining that a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct).

The Board further notes that the Veteran's character of discharge has not been upgraded at any time by his service department, by any discharge review board, or by a Presidential directive.  As such, an exception to the bar of VA benefits under 38 C.F.R. § 3.12(g), (h) is not applicable.

Accordingly, the Board finds, by a preponderance of the evidence, that the Veteran's misconduct during service was willful and persistent.  Therefore, the Board concludes that his discharge, for purposes of entitlement to VA benefits, is considered to have been under dishonorable conditions and he is barred from VA benefits, except for health care and related benefits under chapter 17 of title 38 U.S.C. 38  U.S.C.A. § 5303; 38 C.F.R. §§ 3.12(d)(4), 3.360 (2014).

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for health care purposes

The health-care and related benefits authorized by chapter 17 of title 38 U.S.C. shall be provided to certain former service persons with administrative discharges under other than honorable conditions for any disability incurred or aggravated during active military, naval, or air service in line of duty.  38 C.F.R. § 3.360(a).  With certain exceptions such benefits shall be furnished for any disability incurred or aggravated during a period of service terminated by a discharge under other than honorable conditions.  Specifically, they may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in § 3.12(c) applies.  38 C.F.R. § 3.360(b). In making determinations of health-care eligibility the same criteria will be used as is now applicable to determinations of service incurrence and in line of duty when there is no character of discharge bar.  38 C.F.R. § 3.360(c). 

In this case, as discussed above, the VA determined that the Veteran's discharge for the period of active service from October 1981 to May 1986 was considered to be under other than honorable conditions dishonorable for VA purposes, pursuant to 38 C.F.R. § 3.12(d)(4), but that the Veteran was entitled to health care under 38 C.F.R. Chapter 17 for any disabilities determined to be service-connected based on service from October 1987 to July 1989.

High cholesterol

The first evidence of high cholesterol is an August 2001 pre-test counsel for HIV testing.  The Veteran reported a history of high cholesterol.  His cholesterol was tested approximately two weeks later and it was found to be 204, thereby putting it at slightly above the range of normal (120-200).  In October 2006, his cholesterol was at 295.

The Board notes that hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities under the rating schedule). Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on." Dorland's Illustrated Medical Dictionary 883 (30th ed. 2003).

In the absence of proof of a current disability related to the high cholesterol, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). As elevated cholesterol does not constitute a disability, service connection for high cholesterol cannot be awarded, regardless of whether the Veteran has the claimed findings of hyperlipidemia, elevated triglycerides, or elevated cholesterol.

A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). The Court consistently has held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service." Watson v. Brown, 4 Vet. App. 309, 314 (1993). This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed).

In light of the above, the claim of service connection for high cholesterol must be denied. 38 C.F.R. § 3.303.


ORDER

The character of the Veteran's discharge for his period of active duty from October 1981 to May 1986 is a bar to the award of VA benefits.  

Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for high cholesterol is denied.


REMAND

Right wrist scar

The Board notes that the Veteran's most recent VA examination occurred over six years ago (November 2009).

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran submitted a September 2011 statement in which he stated that a new VA examination is required because the examiner failed to indicate whether the Veteran had multiple scars or just one scar.  The report also failed to indicate whether the scars were disfiguring and/or tender to touch.  

In light of the amount of time that has passed since the most recent examination, and the Veteran's misgivings about the most recent examination, the Board finds that a new examination is warranted to determine the current severity of the disability.   



Asthma

The RO denied the claim on the basis that there was no evidence of asthma in the service treatment records, and there was no current diagnosis of asthma.  Although the service treatment records fail to include a diagnosis of asthma, they do include a diagnosis of an upper respiratory infection in September 1978 and again in July 1980.  These assessments were made during the Veteran's period of honorable service.  

Additionally, during the Veteran's second period of service, he was diagnosed with upper respiratory infection in January 1983, December 1983 and May 1984.  A January 1983 asbestos survey reflects that the Veteran was exposed to asbestos during service.  

Post service treatment records reflect a diagnosis of upper respiratory infection in December 1993, February 2002, December 2004, and March 2009.  An inhaler was prescribed in October 2006.   Asthma was diagnosed in September 2006, September 2007, August 2008, and February 2010.  The September 2007 and August 2008 diagnoses were accompanied by a diagnosis of chronic obstructive pulmonary disease (COPD).       

The Veteran had multiple upper respiratory infections assessed in service.  He has also had several upper respiratory infections since service, as well as current diagnoses of asthma and COPD.  Consequently a VA examination and opinion is warranted to determine the nature and the etiology of the current disability.  

Psychiatric disability/head injury

In an undated correspondence (Volume 3 of claims file), the Veteran alleges that he sustained a traumatic brain injury (TBI) in 1979, when he was involved in a motor vehicle accident.  He stated that he went through the car's windshield and landed on the street.  He was knocked outand was treated at the NAS Jacksonville Hospital (4th Floor) "looney bin."  

The service treatment records confirm that the Veteran was in a motor vehicle accident in which he sustained trauma to his head and chest.  The accident occurred in December 1980 (not 1979).  Nonetheless, the accident occurred during a period of honorable service.  

An April 2014 correspondence from W.H. (Advanced Peer Specialist) reflects that he met with the Veteran in September 2013 and that the Veteran was accepted as a member of a PTSD group.   Additionally, an April 2007 correspondence from J.H. (Staff Psychotherapist at the Texas Department of Criminal Justice) reflects that the Veteran has been under J.H.'s care for several months to develop coping skills for anger, stress, and depression.  

The Board notes that the Veteran underwent a psychiatric examination in February 1985.  The Veteran had an adjustment disorder with depressed mood, marital discord, and alcohol abuse in partial remission.  The report states that the Veteran's psychiatric disability was due to the Veteran's wife telling him that she wanted a divorce.  The VA examiner should note that this incident occurred during a period of service in which the Veteran was discharged under other than honorable conditions.  

The service treatment records also reflect that the Veteran sustained facial trauma when he was punched in the face by his brother-in-law in April 1985.  This also occurred during a period of service in which the Veteran was discharged under other than honorable conditions.  

The Board finds that a psychiatric examination is warranted to determine the nature and etiology of the Veteran's psychiatric disability.

GERD

The RO denied the claim on the basis that there was no evidence of GERD in the service treatment records, and there was no current diagnosis of GERD.  Although the service treatment records fail to include a diagnosis of GERD, they do include a diagnosis of gastritis in September 1978.  This assessment was made during the Veteran's period of honorable service.  

Additionally, in the Veteran's second period of service, he was assessed with enteritis in February 1983.  

Post service treatment records reflect that in March 2008, the Veteran had a history of GERD.  A July 2008 treatment report reflects that the Veteran requested aspirin for an unrelated condition because his doctor told him that ibuprofen would aggravate his GERD.

The Veteran had a gastrointestinal disability (gastritis) assessed in service, and it appears that he has a current history of a GERD.  Consequently a VA examination and opinion is warranted to determine the nature and the etiology of the current disability.  

Right forearm, left thumb, back, left ring finger, hands, and feet

The RO acknowledged that the Veteran incurred each of these injuries during service. 

In April 1981, the Veteran sustained an injury to his left thumb when he struck it with a hammer.  In July 1981, the Veteran sustained trauma to his left hand when it was crushed against a tree.  In May 1982, the Veteran dropped an outboard motor on the tip of his left fourth (ring) finger.  He sustained a fracture at the terminal tuft.  In October 1982, the Veteran lacerated his right forearm when he fell onto sheet metal.  The laceration became infected.  In October 1982, the Veteran was assessed with post spinal back pain after undergoing a spinal tap in conjunction with a vasectomy.  

Post service treatment records reflect complaints of back pain in January 2008.  March 2008 x-rays of the back revealed disc narrowing of 75 percent at L5-S1.  Back pain and hand pain were also noted in February 2010.  In July 1996, the Veteran reported arthritis in his hands and wrists.    

The Board finds that a VA examination is warranted to determine the nature and etiology of each of the Veteran's claimed disabilities.  

Head injury

As noted earlier, the service treatment records reflect that the Veteran sustained head trauma as a result of a motor vehicle accident in December 1980.  Additionally, he sustained head/facial trauma when he was punched by his brother-in-law in April 1985.  The Board finds that a VA examination is warranted to determine if the Veteran has a current head disability, to include a TBI, and the etiology of any such disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA dermatologic examination for the purpose of determining the current severity of his right wrist scar(s).  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  The examiner should note the number of scars, their size, and whether they are tender to touch, disfiguring, etc.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered.

2.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's right forearm, left thumb, left ring finger, hand, and back disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any right forearm, left thumb, left ring finger, hand, or back disability began during or is causally related to service, to include as due to the Veteran's April 1981 injury to his left thumb; his July 1981 injury to his left hand; his May 1982 injury to his left fourth finger; his October 1982 laceration of his right forearm; and his October 1982 back pain.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature and etiology of the Veteran's psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability (to include PTSD and TBI) began during or is causally related to service, to include as due to a December 1980 motor vehicle accident.    

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

4.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's asthma.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to the multiple upper respiratory infections assessed during service and the Veteran's reported exposure to asbestos.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

5.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's GERD.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to the gastritis assessed in September 1981 and the enteritis assessed in February 1983.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

6.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's head injury.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to the head trauma sustained in December 1980 and the head/facial trauma sustained in April 1985.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

7.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


